Case 4:18-cv-00247-ALM Document 90 Filed 07/08/19 Page 1 of 17 PageID #: 1575



                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                SHERMAN DIVISION

JASON LEE VAN DYKE                            §
     Plaintiff                                §
                                              §
v.                                            §      Case No. 4:18cv247
                                              §
THOMAS CHRISTOPHER RETZLAFF                   §
a/k/a Dean Anderson d/b/a BV Files, Via       §
View Files L.L.C., and ViaView Files          §
       Defendant                              §

                     PLAINTIFF’S THIRD AMENDED COMPLAINT

                                   I. SUMMARY OF CLAIMS

1.1    Plaintiff bring this claim to put an end to Defendant’s ongoing stalking and harassment of

       Plaintiff which has persisted since March of 2017. Plaintiff has sought numerous legal

       remedies to put an end to this stalking of him and members of his family/household by

       Defendant. Plaintiff brings this lawsuit to obtain substantial damages to compensate

       him for Defendants ongoing conduct against him, to obtain additional damages

       sufficient to severely punish Defendant and deter him continuing to engage in this

       conduct, and an injunction (enforceable by criminal contempt proceedings) to end

       Defendant’s criminal stalking of Plaintiff once and for all

                                        II.       PARTIES

2.1    Plaintiff, Jason Lee Van Dyke, (“Van Dyke” or “Plaintiff”), an individual, is a resident of

       Wise County, Texas whose address is PO Box 2618, Decatur, TX 76234. However, at the

       time this lawsuit was originally brought, Plaintiff was a resident of Denton County,

       Texas who had his principal place of business in Collin County, Texas.

2.2    Defendant, Thomas Christopher Retzlaff a/k/a Dean Anderson d/b/a ViaView Files LLC,



THIRD AMENDED COMPLAINT
                                                                                     Page 1 of 17
Case 4:18-cv-00247-ALM Document 90 Filed 07/08/19 Page 2 of 17 PageID #: 1576



      BV Files, and ViaView Files ("Retzlaff" or “Defendant”), an individual, may be served

      with process at PO Box 46424, Phoenix AZ 85063

                           III.    JURISDICTION AND VENUE

                                         ( Jurisdiction )

3.1   This Court has jurisdiction over this lawsuit under 28 U.S.C. § 1332(a)(1) because the

      suit it between citizens of different U.S. states and the amount in controversy exceeds

      $75,000, excluding interest and costs.

3.2   Defendant has waived his objection to personal jurisdiction by filing a document

      sufficient to constitute an answer in the 431st District Court in and for Denton County,

      Texas prior to the removal of this case to federal court and prior to filing a challenge to

      personal jurisdiction in that Court. See Blockowicz v. Williams, 630 F.3d 563, 566 (7th

      Cir. 2010). The Texas Supreme Court has held that a Defendant who timely files a pro se

      answer by a signed letter that identifies the parties, the case, and the defendant's current

      address, has sufficiently appeared by answer and deserves notice of any subsequent

      proceedings in the case. Smith v. Lippmann, 826 S.W.2d 137, 138 (Tex. 1992). The

      profane letters filed by Defendant in state court were enough to constitute an "answer"

      under Rule 83 of the Texas Rules of Civil Procedure.

3.3   Defendant has, in any case, waived service of process in this proceeding by participating

      in the underlying litigation and requesting relief from this Court in the form of a frivolous

      motion under the Texas Citizen’s Participation Act.

                                            ( Venue )

3.4   Venue is proper in this district under 28 U.S.C. § 1391(b)(2) because a substantial part of

      the events or omissions giving rise to this claim occurred in this district. Specifically,



THIRD AMENDED COMPLAINT
                                                                                       Page 2 of 17
Case 4:18-cv-00247-ALM Document 90 Filed 07/08/19 Page 3 of 17 PageID #: 1577



      Plaintiff was formerly an attorney licensed to practice law in this state and who regularly

      practices law in this district.

3.5   Plaintiff lost his job at Karlseng, LeBlanc & Rich L.L.C. ("KLR"), a law firm with its

      principal place of business located in this district, as a result of communications from

      Defendant that were directed to KLR in this district.

3.6   Since the date of filing the second amended complaint in this lawsuit and this third

      amended complaint, Defendant has continued to criminally stalk Plaintiff and commit

      intentional torts against him in an ongoing and constant manner.

                             IV.        CONDITIONS PRECEDENT

4.1   All conditions precedent to Plaintiff's claim for relief have been performed or have

      occurred.

                                          V.    FACTS

5.1   Plaintiff was formerly an attorney licensed to practice law in the State of Texas who

      represents both individuals and small-to-medium sized businesses in a variety of matters

      which include, but are not limited to, criminal defense, civil litigation, family law, and

      consumer law. Plaintiff is no longer an attorney and, due to the conduct of Defendant, has

      no intention of returning to the practice of law until such a time as Defendant’s behavior

      against him is neutralized either by an injunction from or another Court (enforceable by

      criminal contempt), or the confinement of Defendant to a correctional institution.

5.2   Plaintiff was, until March 28, 2018, employed by KLR for the purpose of investigating

      claims and litigating cases on behalf of Maverick Title of Texas L.L.C. d/b/a Texas Title

      (“Texas Title”).

5.3   Retzlaff is a convicted felon and a vexatious litigant. A copy of the order declaring



THIRD AMENDED COMPLAINT
                                                                                      Page 3 of 17
Case 4:18-cv-00247-ALM Document 90 Filed 07/08/19 Page 4 of 17 PageID #: 1578



       Retzlaff a vexatious litigant is attached hereto as Exhibit "A" and incorporated by

       reference herein. A copy of Retzlaff’s criminal history in Texas is attached hereto as

       Exhibit “B” and incorporated by reference herein.

                          ( Original Facts Relevant to This Lawsuit )

5.4    On or around December 20, 2017, Retzlaff filed a frivolous grievance against Plaintiff

       with the State Bar of Texas.

5.5    The grievance was initially dismissed by the State Bar of Texas as an inquiry.

5.6    Defendant appealed this decision to the Board of Disciplinary Appeals (BODA), which

       reversed this determination on or around March 1, 2018.

5.7    On or around March 8, 2018, the website known as “BV Files”, which can be located at

       www.viaviewfiles.net (“BV Files”), posted a copy of the letter sent to Defendant from

       BODA.

5.8    As matters of this nature before the State Bar of Texas and BODA are confidential, it

       stands to reason that the person responsible for the content of BV Files is, in fact,

       Defendant.

5.9    There is additional circumstantial evidence that Defendant is responsible for the content

       of BV Files. Specifically, the website contains numerous personal photographs of

       Defendant and copies of pleadings and papers from court proceedings involving

       Defendant. The posting of such pleadings and papers are typically made on the same

       date that they are filed with the court (such was the case with the notice of removal in this

       proceeding).

5.10   Between March 25, 2018 and April 11, 2018, Defendant made the following statements

       of fact concerning Plaintiff:



THIRD AMENDED COMPLAINT
                                                                                       Page 4 of 17
Case 4:18-cv-00247-ALM Document 90 Filed 07/08/19 Page 5 of 17 PageID #: 1579



       (a)    Plaintiff is a Nazi;

       (b)    Plaintiff is a pedophile;

       (c)    Plaintiff is a drug addict; and

       (d)    Plaintiff has a criminal record for abusing women.

5.11   Although his statements to the State Bar of Texas are not the subject of this lawsuit,

       Defendant also referred to Plaintiff as a white supremacist and a drug addict in filings

       with the State Bar.

5.12   On March 25, 2018, Defendant post a picture of Plaintiff on BV Files with the following

       caption "[t]his man claims to be a ‘Nazi’ but he has a criminal record for abusing women

       and he likes to file frivolous and vexatious LOLsuits."

5.13   On March 25, 2018, Defendant posted pictures of the principals of KLR and Texas Title,

       referring specifically to Robert Karlseng as a “paymaster to ‘Nazis’ / white

       supremacists."

5.14   On March 25, 2018, Defendant posted pictures of three members of the Texas Title

       management with the caption "How about one of these three people. Are any of them

       Nazis?"

5.15   On March 25, 2018, Defendant posted "So why does Bob Karlseng give money and

       economic support to racists?" A true and correct copy of the relevant excepts from the

       posts referred to in paragraphs 5.9 - 5.14 is attached hereto as Exhibit “C” and

       incorporated by reference herein.

5.16   In addition to the foregoing, Plaintiff learned that Retzlaff sent numerous e-mail

       messages to Robert Karlseng and Claude Rich. In one e-mail communication he wrote:

              "I thought that I would contact management before I go to Facebook and Twitter
              and blast this out all over the world. This guy has been working for you for a


THIRD AMENDED COMPLAINT
                                                                                      Page 5 of 17
Case 4:18-cv-00247-ALM Document 90 Filed 07/08/19 Page 6 of 17 PageID #: 1580



              very long time and I am shocked that nothing has been done."

5.17   In the same e-mail string, Defendant threatened "to contact every judge and opposing

       counsel in every case that [Plaintiff] is currently involved in." Similar threats were made

       to Plaintiff in the electronic communications attached hereto as Exhibit “D” and

       incorporated by reference herein.

5.18   On March 27, 2018, Plaintiff was informed that he was being terminated from his

       employment with KLR due to the postings made by Defendant. But for the harassment

       of KLR and its principals by Defendant, Plaintiff would not have lost his job.

5.19   On April 1, 2018, Defendant posted that "Denton, Texas attorney Jason Lee Van Dyke

       (DOB: April 3, 1980) is a pedophile, according to recently filed court documents!" This

       was an apparent reference to the statement by Defendant in his state court filing on

       March 30, 2018 stating "No doubt Van Dyke is a pedophile, too. He has that “look”

       about him."

5.20   On April 1, 2018, Defendant also wrote "[w]e will post more later about Denton attorney

       Jason Van Dyke and our efforts at identifying ALL of his clients, as well as the court

       records regarding him being a pedophile."

5.21   On April 6, 2018, Plaintiff was the primary target of Defendant's blog posting, which

       began with the statement "[d]o we here at the BV Files give two shits about restraining

       orders from small town judges way far away? No! We do not - 100% verified!! Thus

       we will continue to talk about [Plaintiff] as much as we want to, as well as conducting a

       public awareness campaign aimed at informing the public that this is a bad man."

5.22   On April 6, 2018, Defendant wrote that "Denton, Texas, attorney Jason Lee Van Dyke, in

       addition to being a Nazi drug addict, is clearly a mentally retarded person."



THIRD AMENDED COMPLAINT
                                                                                        Page 6 of 17
Case 4:18-cv-00247-ALM Document 90 Filed 07/08/19 Page 7 of 17 PageID #: 1581



5.23   On April 6, 2018, Defendant wrote that Plaintiff has a profile on a white supremacist

       website known as "Stormfront."

5.24   An update to the April 6, 2018 post was made on April 10, 2018, wherein Defendant

       wrote, in reference to the removal to this court, as follows: "Does anyone here think that

       Christine [referring to the Magistrate Judge initially assigned to this case] is a big fan of

       Nazi’s or drug addicted crazy people who file $100 million LOLsuits?"

       ( Additional Tortious Conduct and Criminal Stalking Behavior Since the Stay )

5.25   This case was stayed on or around July 31, 2018 to allow the 5th Circuit Court of

       Appeals time to consider this Court’s denial of a motion to dismiss this case under the

       Texas Citizens Participation Act.

5.26   During the stay, Retzlaff has continued to criminally stalk Plaintiff. In communications to

       both Defendant and his counsel in this case, Plaintiff has repeatedly demanded that

       Defendant leave him, his family members, and his clients alone.

5.27   While counsel has been courteous and professional in his communication with Plaintiff,

       Defendant has repeatedly responded to e-mail communications intended only for

       Defendant’s counsel. Defendant’s most frequent response to Plaintiff’s requests that

       Plaintiff should “go f--- [himself] long and hard”.

5.28   Defendant sent Plaintiff unwanted and harassing e-mails to Plaintiff on (i) August 5,

       2018; (ii) August 26, 2018; (iii) harassing e-mail attached hereto as Exhibit “C” and

       incorporated by reference herein; (iii) September 18, 2018; (iv) October 17, 2018; (v)

       October 24, 2018; (vi) November 10, 2018; (vii) November 11, 2018; (viii) November

       14, 2018; (ix) November 18, 2018; (x) November 19, 2018; (xi) November 22, 2018; (xii)

        November 28, 2018; (xiii) December 11, 2018; (ixv) December 12, 2018; (xv)



THIRD AMENDED COMPLAINT
                                                                                        Page 7 of 17
Case 4:18-cv-00247-ALM Document 90 Filed 07/08/19 Page 8 of 17 PageID #: 1582



       December 19, 2018. All of these e-mails were received after Plaintiff repeatedly told

       Defendant’s counsel that he did not wish to speak with Defendant or receive e-mail

       communication from him.

5.29   On October 24, 2018, Defendant published the home address and employment

       information of Plaintiff’s mother, as well as the employment information of Plaintiff’s

       brother, on his “BV Files” website for the purpose of harassing Plaintiff and for the

       purpose of harassing members of Plaintiff’s family. On October 30, 2018, Defendant

       made another post containing the home address of Plaintiff’s mother and suggesting

       that members of the domestic terrorist collective known as “Antifa” should make

       themselves present on her property.

5.30   On November 25, 2018, Defendant wrote a blog post on BV Files concerning one of

       Plaintiff’s clients, Tucker Albin & Associates, Inc., in which he made false and

       defamatory statements about Plaintiff and about Plaintiff’s employers. He posted pictures

       of many of these employees, as well as pictures of their minor children.

5.31   On information and belief, Defendant also contacted Plaintiff’s supervisor (William

       Allen Humphris Jr.) directly by electronic mail using his “Dean Anderson” pseudonym.

       Since that time, Mr. Humphris has frequently been the target of vicious personal attacks

       on BV Files.

5.32   On December 6, 2018 and December 11, 2018 Defendant sent false, defamatory, and

       harassing communications to the University of North Texas concerning Plaintiff and his

       coaching and mentorship of the “Texas Marksmen” student organization, and his

       previous involvement with Theta Chi fraternity.

5.33   On information and belief, Defendant conspired with Deborah Armintor. Mrs.



THIRD AMENDED COMPLAINT
                                                                                     Page 8 of 17
Case 4:18-cv-00247-ALM Document 90 Filed 07/08/19 Page 9 of 17 PageID #: 1583



       Armintor may be named as a defendant at a later date as discovery progresses.

5.34   On December 17, 2018 and December 23, 2018, Defendant made blog posts on his BV

       Files blog concerning Plaintiff that were false and defamatory. Specifically,

       Defendant repeatedly referred to Plaintiff as a Nazi, a white supremacist, and a pedophile.

5.35   On January 19, 2019, Defendant made a post on his BV Files blog in which he posted

       personal information concerning two of Plaintiff’s former clients for the intent of

       harassing them and harassing Plaintiff.

5.36   On February 19, 2019, Defendant made a post on is BV Files blog in which he harassed

       another of Plaintiff’s former clients (Trent Hackney) and falsely alleged that Plaintiff

       was involved in illegal revenge pornography. In reality, Plaintiff was previously

       counsel in several lawsuits fighting against revenge pornography. It should be noted that

       Defendant and his BV Files blog frequently target attorneys and other individuals who

       have previously assisted victims of revenge pornography (including James McGibney,

       Marc Randazza, John Morgan, and Kyle Bristow).

5.37   On March 24, 2019, Defendant made a post in his BV Files blog in which he refers to

       Plaintiff as both a Nazi, a white supremacist, and a pedophile. He also published a picture

       of Plaintiff suggesting that Plaintiff has sent unwanted sexual solicitations to other

       individuals. Specifically, he published a photograph of Plaintiff captioned with “I showed

       you my dick please respond”).

5.38   The same post (on March 24, 2019) also falsely claimed that Plaintiff had a homosexual

       relationship with a young African-American man who was a potential witness in another

       case concerning Plaintiff, published personal and employment information concerning

       Plaintiff’s father, and attempted to interfere with the sale of Plaintiff’s home by



THIRD AMENDED COMPLAINT
                                                                                       Page 9 of 17
Case 4:18-cv-00247-ALM Document 90 Filed 07/08/19 Page 10 of 17 PageID #: 1584



       harassing Plaintiff’s realtor (Austin Killian).

5.39   On or around April 30, 2019, Defendant posted comments on his BV Files blog referencing

       Plaintiff’s prescription for the anti-convulsant drug Keppra and stated that Plaintiff suffers

       from bipolar disorder or other mental illness. Plaintiff has never been diagnosed with a

       mental illness and is prescribed Keppra to treat his epilepsy.

5.40   On or around May 27, 2019, Defendant made a post on his BV files blog where he

       repeatedly refers to Plaintiff as a Nazi, a white supremacist, and a pedophile. He also

       published a photograph of Plaintiff’s relator and the person who purchased Plaintiff’s old

       house for the purpose of harassing them and harassing Plaintiff.

5.41   On May 27, 2019, despite Plaintiff’s efforts to conceal his new address and contact

       information from Defendant, he published a picture of Plaintiff’s new home in Wise

       County, Plaintiff’s address, and a map to Plaintiff’s home on his BV Files blog.

5.42   On June 9, 2019, Defendant made a blog post attacking a former employer of Plaintiff,

       White Jacobs & Associates, and did so for the sole purpose of harassing Plaintiff. This

       post included photographs of the owners, as well as a number of current and former

       employees of White Jacobs & Associates. It also contains photographs of some children

       of those owners/employees. The post repeatedly refers to Plaintiff as a Nazi and a white

       supremacist and accused Plaintiff of being a supporter of revenge pornography.

5.43   In the comment section of the post referenced in paragraph 5.37 above, Defendant

       published Plaintiff’s social security number. This is approximately the fifth time that

       Defendant is believed to have published Plaintiff’s social security number to

       unauthorized persons.




THIRD AMENDED COMPLAINT
                                                                                      Page 10 of 17
Case 4:18-cv-00247-ALM Document 90 Filed 07/08/19 Page 11 of 17 PageID #: 1585



                 ( Defendant’s Abuse of State Bar Disciplinary Procedures )

5.44   Although Plaintiff is not suing Defendant for filing grievances against him with the State

       Bar of Texas solely because Defendant is immune from liability for the same. However,

       Defendant has abused state bar disciplinary procedures as part of his ongoing course of

       conduct to stalk Plaintiff. Unfortunately, the current disciplinary procedures in the states

       where Plaintiff is licensed to not sufficiently contemplate the abuse of the attorney

       discipline process by a vexatious litigant such as Defendant.

5.45   Since December of 2017, Defendant has filed fourteen grievances against Plaintiff in

       Texas alone (although some of these were consolidated).

5.46   In addition to the frivolous grievances he has filed against Plaintiff, Defendant has

       attempted to intimidate attorneys representing Plaintiff in different matters by filing

       fictitious grievances against them. On information and belief, Defendant has filed

       grievances against Texas attorneys John Morgan, Evan Stone, and Alan Taggart in

       retaliation for their representation of a client. On information and belief, has abused the

       grievance procedures to harass and intimidate Nevada attorney Marc Randazza and

       California attorney Jay Liederman as well.

5.47   Additionally, an investigation by Plaintiff determined that Defendant committed perjury

       during a deposition that was taken in a bar disciplinary proceeding involving Plaintiff on

       October 25, 2018. Specifically, Defendant made several references to seeing his daughter

       and going golfing with her during the deposition. It was later discovered that,

       approximately two months prior to the deposition, Defendant’s daughter had obtained a

       restraining order against him after he had made threats against her.

5.48   Plaintiff is also investigating efforts made by Defendant to suborn perjury from Plaintiff’s



THIRD AMENDED COMPLAINT
                                                                                      Page 11 of 17
Case 4:18-cv-00247-ALM Document 90 Filed 07/08/19 Page 12 of 17 PageID #: 1586



       former roommate in a different case.

5.49   Defendant had admitted in electronic communications to Plaintiff that it is his goal to

       “destroy his ability to earn an income”. He has succeeded, and the time has come not only

       to put his reign of terror to an end, but for this Court to protect the attorney discipline

       process in Texas and elsewhere by placing reasonable limitations on Defendant’s

       utilization of the same.

                                  VI.     CAUSES OF ACTION

6.1    Plaintiff incorporates paragraphs 1.1 – 5.49 above into each cause of action below by

       reference.

                             ( Count One - Libel Per Se - BV Files )

6.2    Defendant, through his BV Files Blog, published certain statements of fact concerning

       Plaintiff to a website that Defendant owns, which is under Defendant’s control, or for

       which Defendant creates all or substantially all of the content. To wit (a) Plaintiff is a

       Nazi; (b) Plaintiff is a white supremacist; (c) Plaintiff is a pedophile; (c) Plaintiff is a

       drug addict; (d) Plaintiff has a criminal record for abusing women; (e) Plaintiff in

       involved in revenge pornography; (f) Plaintiff has engaged in unwanted sexual

       solicitations; and (g) Plaintiff has engaged in other sexual misconduct including, but not

       limited to, a homosexual relationship with one or more witnesses.

6.3    These statements are defamatory

6.4    These statements are false.

6.5    With regard to making the statements, the Defendant was acting with actual malice.

6.6    Damages are presumed in favor of Plaintiff and against Defendant because he made

       statements which allege which tended to injure Van Dyke in his office, profession, or



THIRD AMENDED COMPLAINT
                                                                                         Page 12 of 17
Case 4:18-cv-00247-ALM Document 90 Filed 07/08/19 Page 13 of 17 PageID #: 1587



       occupation.

6.7    Damages are also presumed because Defendant falsely accused Plaintiff of committing

       sexual offense, being involved in acts of revenge pornography, and acts involving

       violence against women which he did not commit.

6.8    Damages are also presumed because Defendant has made false allegations that Plaintiff

       takes medication for bipolar disorder, or some other mental disorder, when in fact

       Plaintiff has never been diagnosed with a mental illness and takes no medication for the

       same.

6.9    Plaintiff lost his job with KLR primarily because of the posts made by Defendant about

       both Plaintiff and KLR on BV Files. The posts involving Plaintiff’s other clients, and his

       communications through e-mail with the same, have permanently damaged the

       relationships that Plaintiff. Even if Plaintiff could return to the practice of law, the

       repeated false allegations of white nationalism and sexual misconduct have rendered him

       Plaintiff permanently unemployable in law and beyond.

6.10   Plaintiff specifically alleges that he can prove his claims against Defendant by clear and

       convincing evidence, including actual malice, and that he is entitled to recover of

       punitive damages on his claims for libel per se.

                             ( Count Two - Intrusion on Seclusion )

6.11   Defendant intentionally intruded on Plaintiff's solitude, seclusion or private affairs.

       While this tort has always included physical intrusions, it has also included non-physical

       intrusions such as harassing telephone calls, following, spying-on, or harassing a

       plaintiff. Kramer v. Downey, 680 S.W.2d 524, 525 (Tex. App. – Dallas 1984, writ ref’d

       n.r.e).



THIRD AMENDED COMPLAINT
                                                                                        Page 13 of 17
Case 4:18-cv-00247-ALM Document 90 Filed 07/08/19 Page 14 of 17 PageID #: 1588



6.12   This type of intrusion into one’s private affairs (in this case, contacting an private

       employer for the purpose of having Plaintiff's employment terminated) would be highly

       offensive to a reasonable person. Household Credit Servs. v. Driscol, 989 S.W.2d 72, 84-

       85 (Tex. App. – El Paso 1998, pet. denied); Donnel v. Lara, 703 S.W.2d 257, 259 (Tex.

       App. – San Antonio 1985, writ ref’d n.r.e). The same can be said of repeated unwanted e-

       mail communications; especially after Plaintiff had informed Defendant’s counsel that he

       did not wish any further communications with Defendant.

6.13   Plaintiff has suffered injury as a result of Defendant’s intrusion. In this case, Plaintiff has

       lost his job due to Defendant's tortious conduct and has suffered severe emotion distress

       concerning the loss of his entire life’s work. He has also suffered emotional distress due

       to the ongoing and continuing harassment by Defendant through unwanted electronic

       mail communications, blog postings, and blog comments (including Defendant’s posting

       of his sensitive financial information)

             ( Count Three - Tortious Interference with an Existing Contract )

6.14   Plaintiff had an existing contract with KLR for employment. To wit, Plaintiff was

       employed as an associate attorney with KLR for a salary of sixty thousand dollars

       ($60,000) per year, plus health and other employment benefits.

6.15   Through the actions outlined in paragraphs 5.9 - 5.16 above, Defendant willfully and

       intentionally interfered with the contract between Plaintiff and KLR.

6.16   Defendant’s interference with the contract was the proximate cause of Plaintiff’s injury,

       to wit, the loss of his employment.

6.17   Plaintiff specifically alleges that he can prove his claim against Defendant by clear and

       convincing evidence, including actual malice, and that he is entitled to recover of



THIRD AMENDED COMPLAINT
                                                                                        Page 14 of 17
Case 4:18-cv-00247-ALM Document 90 Filed 07/08/19 Page 15 of 17 PageID #: 1589



       punitive damages on his claim for tortious interference.

               ( Alternative Theory – Intentional Infliction of Emotion Distress )

6.18   In the event that Plaintiff is unable to recover against Defendant on his other causes of

       action in this case, Plaintiff can still recover against him for intentional infliction of

       emotional distress.

6.19   Plaintiff is a natural person. The conduct complained of in paragraphs 5.1 – 5.43 above

       constitutes an ongoing pattern of extreme and outrageous conduct which Defendant has

       intentionally directed against Plaintiff. Defendant’s ongoing criminal staking of Plaintiff

       has caused severe emotional distress to Plaintiff due to the permanent loss of his career,

       loss of his employment, loss of his home, and alienation from practically all of his family

       members and friends.

                                 VII.    INJUNCTIVE RELIEF

7.1    Plaintiff incorporates the above paragraphs by reference.

7.2    In addition to damages, Plaintiff seeks a permanent injunction against Defendant,

       enforceable by criminal contempt proceedings, permanently enjoining and restraining

       Defendant from committing any of the following acts, either personally or through a third

       person:

         (a)     Having any contact with Plaintiff, or any member of Plaintiff’s family or

                 household, except through a licensed attorney;

        (b)      Publishing the address, telephone number, electronic mail address, social

                 security number, date of birth, medical information, or employment

                 information of Plaintiff or any member of Plaintiff’s family or household;

        (c)      Having any contact with any person who is an employer of Plaintiff, or who is



THIRD AMENDED COMPLAINT
                                                                                         Page 15 of 17
Case 4:18-cv-00247-ALM Document 90 Filed 07/08/19 Page 16 of 17 PageID #: 1590



              known by Defendant to be a prospective employer of Plaintiff;

       (d)    Having any contact with any person who has employed Plaintiff as an

              independent contractor, or who is known by Defendant to be considering the

              hiring of Plaintiff as an independent contractor;

       (e)    Having any contact with any person who is an employer of a member of

              Plaintiff’s family or household, or who is known by Defendant to be a

              prospective employer of a member of Plaintiff’s family or household;

       (f)    Having any contact with any person who has employed a member of Plaintiff’s

              family or household as an independent contractor, or who is known by

              Defendant to be considering the hiring of a member of Plaintiff’s family or

              household as an independent contractor;

       (g)    From filing any type of professional grievance with any state bar disciplinary

              authority in any state, against any person currently or previously licensed to

              practice law in that state, including but not limited to Plaintiff, unless:

               (i)    Defendant is filing said grievance against an attorney who was hired

                      or appointed to represent Defendant; or

              (ii)    The grievance is prepared by an attorney licensed to practice law in

                      the jurisdiction where said professional grievance is prepared by said

                      attorney, signed by said attorney, and filed on behalf of Defendant by

                      said attorney

                                          VIII. PRAYER

8.1   For these reasons, Plaintiff asks for a judgment against Defendant for the following:

             a.      Plaintiff be awarded actual damages against Defendant that were incurred
                     as a result of his wrongful conduct including, but not limited to, damages


THIRD AMENDED COMPLAINT
                                                                                     Page 16 of 17
Case 4:18-cv-00247-ALM Document 90 Filed 07/08/19 Page 17 of 17 PageID #: 1591



                     for mental anguish, loss to personal reputation, loss to professional
                     reputation, and loss of business, in the amount of at least thirty million
                     dollars ($30,000,000.00);

              b.     Plaintiff be awarded punitive damages against Defendant in the amount of
                     at least seventy million dollars ($70,000,000.00);

              c.     Plaintiff be granted permanent injunctive relief as set forth in paragraph
                     7.2 above;

              d.     Plaintiffs be granted judgment for all costs of suit; and

              e.     All other relief the Court deems appropriate.

                                                  Respectfully submitted,

                                                 /s/ Jason Lee Van Dyke
                                                 Jason L. Van Dyke
                                                 PO Box 2618
                                                 Decatur, TX 76234
                                                 P – (940) 305-9242
                                                 Email: jasonleevandyke@protonmail.com


                               CERTIFICATE OF SERVICE

I certify that a true and correct copy of the foregoing was electronically filed on the
CM/ECF System, which will automatically serve a Notice of Electronic Filing on Jeffrey
Dorrell, Attorney for Defendant.

                                                            /s/ Jason Lee Van Dyke
                                                            JASON LEE VAN DYKE




THIRD AMENDED COMPLAINT
                                                                                     Page 17 of 17
